Name: Council Regulation (EEC) No 1031/80 of 23 April 1980 further extending the 1979/80 marketing year for beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 110/2 Official Journal of the European Communities 29 . 4 . 80 COUNCIL REGULATION (EEC) No 1031 /80 of 23 April 1980 further extending the 1979/80 marketing year for beef and veal THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 291 6/79 (2 ), and in particular Article 4 thereof, Having regard to the proposal from the Commission , Whereas it has become necessary to reconsider all the matters bearing on the fixing of prices for the coming year, which will involve delay in the fixing of these prices ; whereas it is accordingly necessary to extend the 1979/80 marketing year for beef and veal until 1 June 1980 , HAS ADOPTED THIS REGULATION : Article 1 The 1979/80 marketing year for beef and veal shall end on 1 June 1980 and the 1980/81 marketing year shall commence on 2 June 1980 . Article 2 This Regulation shall enter into force on 5 May 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 April 1980 . For the Council The President G. MARCORA (&gt;) OJ No L 148 , 28 . 6 . 1968 , p . 26 . (2 ) OJ No L 329 , 24 . 12 . 1979 , p . 15 .